—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of murder in the second degree (Penal Law § 125.25 [1]) and manslaughter in the first degree (Penal Law § 125.20 [1]) and sentencing him to consecutive terms of incarceration of 21 years to life and 4 to 12 years respectively. Supreme Court did not err in denying defendant’s motion to withdraw the guilty plea. The contents of the newspaper article had no effect on the validity of the plea previously entered. Moreover, defendant’s assertions in support of the motion establish that defendant, at the time of the plea, was aware of all facts necessary to support a claim of self-defense. Defendant was informed of the maximum possible sentence, and thus his challenge to the severity of the sentence is foreclosed by his waiver of the right to appeal (see, People v Lococo, 92 NY2d 825; People v Hidalgo, 91 NY2d 733, 737). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Murder, 2nd Degree.) Present — Hayes, J. P., Wisner, Hurlbutt, Scudder and Kehoe, JJ.